On Application for Rehearing.
Eenner, J.
Finding, on the face oi the record, that the judgment -appealed from had not been signed, we only followed the settled precedents of this court in dismissing the appeal, and no one can question the correctness of our action.
Now, however, the City of New Orleans shows, under certiorari, *396that the judgment was regularly rendered and signed in the lower-court, that the clerk, in making up the transcript, had erroneously copied only the judgment entered on the minutes instead of the-signed judgment, and that the counsel of the city, misled by the-complete certificate of the clerk, had, through inadvertence, omitted, to notice the defect. Were ordinary litigants and private interests, alone concerned, it would doubtless be too late to obtain relief; but. we can not permit the public interests represented' by the City of' New Orleans to suffer injury by such an inadvertence of counsel. Precedents justify us in extending such protection to municipal corporations with a more liberal allowance than in the case of private-litigants. 1 An. 215; 3 An. 230; 4 An. 180, 352; 7 An. 495.
It is therefore ordered that a rehearing be granted, and acting-thereon, that our former decree herein be set aside, and that the case be reinstated, under submission, for decision in due course, on the merits.